DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Receipt is acknowledged of the amendment filed 11/30/2020.  Claims 1 is amended, claim 58 is new, and claims 1-2, 4-17, 19-21 and 57-58 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-21, and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended Claim 1 now recites “wherein the crosslinked polymer composition and one or more of the at least one electronic component define an outer surface of the core layer over the cavity”.  This limitation on the claimed core layer was not evidenced as possessed at the time of the invention. In the 11/30/2020 Remarks on Page 6, Applicant points to support for the amended claim language in originally-filed Fig. 9 and [0088]-[0089].  While the entirety of the disclosure was reviewed in determining that the originally-filed disclosure lacks evidence of possession of the now-claimed invention, focusing on the Applicant-cited portions illustrate the crux of the rejection.

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

In the annotated Fig. 9 above, the horizontal dash-filled volume labeled with reference number 18 is shown as encircling/enveloping the electronic components as the dashed lines are depicted as above an upper surface of the electronic components.  A person having ordinary skill in the art may say that the nature of the drawing does not convey a sense of scale and accuracy that would allow one to conclude that the figure evidenced a composition above an upper surface of the electronic components.  Along those lines, a person having ordinary skill in the art could not say that the dashed lines above the top surfaces of the electronic components 
The original disclosure evidences possession of “the crosslinked polymer composition defines an outer surface of the core layer over the cavity” but does not does not evidence possession of “the crosslinked polymer composition and one or more of the at least one electronic component define an outer surface of the core layer over the cavity”.
Claims 2, 4-21 and 57 are rejected as dependents thereof.  Claim 58 explicitly contains language analogous to that mentioned above as the original disclosure does not evidence possession of an exposed display on the outer surface of the core layer.

Claim Interpretation
In light of the Specifications, original drawings, and arguments presented above, there is no agreement between an interpretation of “and one or more of the at least one electronic component define an outer surface of the core layer” and that which was disclosed unless the claim terms are interpreted beyond the metes and bounds of what an artisan would find reasonable.  For there to be support in the Specifications, the phrase “define an outer surface” would be required to have a meaning such as “is functionally and/or structurally related to an 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-7, 13, 15-17, 19-21 and 57-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub. 2012/0103508 to Xie et al. (hereinafter Xie, previously cited) in view of US PG Pub. 2005/0006463 to Stephenson (hereinafter Stephenson, previously cited) and US PG Pub. 2008/0308641 to Finn (hereinafter Finn) and US PG Pub. 2006/0227523 to Pennaz et al. (hereinafter Pennaz, previously cited).
Regarding claim 1, Xie discloses a core layer for an information carrying card comprising: a thermoplastic layer (upper housing and/or lower housing of PVC, PC, PETG, PET, or ABS; para [0024]) defining a cavity therein (“a upper housing and a lower housing with slot(s) in match with the card inlay(s)”, see Note below, Figs. 1-5; para [0024]), the cavity having 
Note there are multiple instances of evidence that Xie teaches that the notches or slots have bottoms and are not through-holes.  Firstly, the depth of the notches represented in Fig. 1 are less than the thickness of the layer 11.  Secondly, the dashed lines outlining the placement and configuration of notches from the opposite/exterior face of housing 11 in Fig. 4 evidences that these notches do not entirely pass through the layer 11.  It is understood to adhere to drawing conventions such that dashed lines represent features beneath a surface and solid lines represent features visible from the perspective of the onlooker.  Lastly, in [0028] Xie discloses “[t]he part of plastic layer in front and bottom corresponding to the flexible display is thin, and may have a thickness of 0.1 mm or less at a minimum; the part of plastic layer in the front and bottom corresponding to the flexible battery is thin too” and therefore explicitly discloses that the openings are not through-holes but rather thinned portions of a covering plastic layer (i.e. 11 and 21).   
 Xie discloses the claimed invention as cited above though does not explicitly disclose: an inlay layer, the inlay layer comprising a supporting film, and at least one electronic 
Stephenson discloses: an inlay layer (Figs. 1-2), the inlay layer comprising a supporting film (transparent substrate 15, Fig. 1), and at least one electronic component embedded on or mounted on the supporting film (display structure including conductors 20, cholesteric layer 30, conductors 40, dielectric 42, conductors 45, Fig. 1-2, 9) and configured to display a one time passcode (OTP), the inlay layer disposed inside the at least one cavity (Figs. 1-2, 9; para [0032,0043]), wherein the supporting film is made of a polymer-based material (para [0025]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the flexible display inlay as taught by Stephenson with the system as disclosed by Xie.  The motivation would have been to provide a body-worn card with sufficient flexibility to resist damage upon carrying while also providing display functionality (para [0008,0010,0012]).
Xie discloses the power supply, electrical control (i.e. button), active board, and display that would reasonably be construed as integrated circuit configured to generate and display displayed information of unknown form.  Xie discloses the claimed invention as cited above though does not explicitly disclose an integrated circuit configured to generate and display a one time passcode.
Finn discloses an integrated circuit configured to generate and display a one time passcode (para [0029,0034,0259-0261]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a one time passcode as taught by Finn with the system as disclosed by Xie.  The motivation would have been to enhance transaction security within credit card and other transaction card ecosystems.

Pennaz discloses the adhesive (buffer 240, Figs. 10-11) and one or more of the at least one electronic component (battery, Fig. 10-11) define an outer surface of the core layer (elements between PVC covers 110 and 150, Figs. 10-11) over the cavity (cavity defined by first cover layer 120 and second cover layer 130, Figs. 10-11).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a composition and electronic component defining an outer surface as taught by Pennaz with the system as disclosed by Xie.  The motivation would have been to allow the desired height dimension to be achieved and permit a given structure to be placed reproducibly at a known distance from the top or bottom of the substrate ([0119]).
Regarding claim 2, Xie discloses the thermoplastic layer is selected from the group consisting of polyvinyl chloride, copolymer of vinyl chloride, polyolefin, polycarbonate, polyester, polyamide, and acrylonitrile butadiene styrene copolymer (ABS) (para [0024]).
Regarding claim 4, Xie discloses the at least one electronic component in the inlay layer configured to display a one time passcode (OTP) comprises: a power source (battery 31, Fig. 1-4); at least one microcontroller (board 33, Fig. 3; para [0032]) connected with the power source; an activation switch (switch 34, Fig. 1-4; abstract & para [0032]) connected with the at least one microcontroller; and a display module connected with the activation switch (display 32, Fig. 1-4; para [0032]).
Stephenson discloses a microcontroller (processor 52, Fig. 10) and an activation switch connected with the at least one microcontroller (drivers 60 and 65, Fig. 10).
See Claim 1 rejection above for details regarding the generation and display of a OTP.
Regarding claim 5, Xie discloses the claimed invention as cited above though does not explicitly disclose: the display module is configured to display at least a digit selected from a group consisting of 0, 1, 2, 3, 4, 5, 6, 7, 8, and 9.  
Stephenson discloses the display module is configured to display at least a digit selected from a group consisting of 0, 1, 2, 3, 4, 5, 6, 7, 8, and 9 (Fig. 2).
  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display functionality as taught by Stephenson with the system as disclosed by Xie.  The motivation would have been to provide typical transaction card information (para [0011]).
 Regarding claim 6, Stephenson discloses the display module comprises at least one seven-segment display, each of the at least one seven- segment display configured to display a digit selected from 0 to 9 (Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display functionality as taught by Stephenson with the system as disclosed by Xie.  The motivation would have been to provide typical transaction card information (para [0011]).
 Regarding claim 7, Stephenson discloses at least one seven-segment display comprises a number of seven-segment display, the number of seven-segment display is an integer from 3 to 6 (Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the display functionality as taught by Stephenson with the system as disclosed by Xie.  The motivation would have been to provide typical transaction card information (para [0011]).
Regarding claim 13, Xie discloses the power source is a battery or rechargeable battery (para [0024]).
Regarding claim 15, Xie discloses the claimed invention as cited above though does not explicitly disclose the activation switch is selected from a group consisting of a capacitance switch, a membrane switch, a metal dome switch, and a piezoelectric switch.
Pennaz teaches the activation switch is selected from a group consisting of a capacitance switch, a membrane switch, a metal dome switch, and a piezoelectric switch (Figs. 4, 16; para [0084]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a metal dome activation switch as taught by Pennaz with the system as disclosed by Xie.  The motivation would have been to provide a switch capable of resisting damage during manufacturing of the card structure (para [0084]).
Regarding claim 16, Xie discloses the inlay layer comprises at least one integrated circuit (IC) comprising algorithm and configured to generate an OTP value to be displayed in the display module (control board 22, abstract & para [0032]).
Stephenson discloses comprises at least one integrated circuit (IC) comprising algorithm and configured to generate an OTP value to be displayed in the display module (processor 52, Fig. 10).
Regarding claim 17, Xie discloses the crosslinked polymer composition comprises a base unit selected from the group consisting of acrylate, methacrylate, urethane acrylate, ester acrylate, silicone acrylate, epoxy acrylate, silicone, urethane and epoxy (colloidal comprising epoxy or thermoplastic polyurethane, Fig. 5; para [0032]).  
Regarding claim 19, Xie discloses the base unit in the crosslinked polymer composition is urethane acrylate or epoxy (colloidal comprising epoxy or thermoplastic polyurethane, Fig. 5; para [0032]).
Regarding claim 20, Xie discloses the crosslinked polymer composition is unfilled (colloidal comprising epoxy or thermoplastic polyurethane, Fig. 5; para [0032])..  
Regarding claim 21, Xie discloses an information carrying card comprising the core layer (Fig. 1-4).
Regarding claim 57, Stephenson discloses the polymer based material in the supporting film is polyimide, polyester, or glass filled epoxy (para 0025]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the supporting film of the inlay as taught by Stephenson with the system as disclosed by Xie.  The motivation would have been to provide a body-worn card with sufficient flexibility to resist damage upon carrying while also providing display functionality (para [0008,0010,0012]).
Regarding claim 58, Xie discloses the display module is exposed on the outer surface of the core layer (display 32, Figs. 1-5).  As display 32 functions to display through a cover layer, the display is necessarily “exposed” in this sense on the outer surface of the core layer.  It is further “exposed” on the outer surface of the whole card structure.
Additionally, Pennaz discloses exposure of electronic elements via buffers 240, Figs. 10-11.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a composition and electronic component for which the electronic component is exposed as taught by Pennaz with the system as disclosed by Xie.  The motivation would have been to allow the desired height dimension to be achieved and permit a given structure to be placed reproducibly at a known distance from the top or bottom of the substrate ([0119]).

Claims 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie in view of Stephenson, Finn, and Pennaz as applied to claim 4 above, and further in view of US PG Pub. 20040012027 to Keller et al. (hereinafter Keller).
Regarding claims 8-12, Xie discloses a lighted display as cited above though does not explicitly disclose the LED limitations on the core layer.
Regarding claim 8, Keller teaches the display module comprises a frame (cup, Fig. 1 & 7 & 8), a plurality of light emitting diode (LED) components (submount, LED, wires, Fig. 1 & 7 & 8) disposed inside the frame, and a phosphor material (conversion material, Fig. 7 & 8; para [0008,0103]) disposed inside the frame and contacting the plurality of LED components.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Xie.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).
Regarding claim 9, Keller teaches the phosphor material comprises a polymer (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Xie.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).
Regarding claim 10, Keller teaches the phosphor material comprises a dopant. (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Xie.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).
Regarding claim 11, Keller teaches the phosphor material is configured to display one color (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as 
Regarding claim 12, Keller teaches the phosphor material is configured to display one color selected from green, yellow and red (para [0008]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to the claimed display module as taught by Keller with the system as disclosed by Xie.  The motivation would have been to convert ubiquitous, cheap, and easily manufactured LED light to other parts of the visible spectrum (abstract).

Claim 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xie in view of Stephenson and Finn as applied to claims 1, and further in view of US Pat. No. 6,293,470 to Asplund (hereinafter Asplund).
Regarding claim 14, Xie discloses the claimed invention as cited above though does not explicitly disclose the at least one microcontroller comprises a primary microcontroller and a dual interface microcontroller.
Asplund discloses the at least one microcontroller comprises a primary microcontroller and a dual interface microcontroller (two microprocessors 45, Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide two microcontrollers as taught by Asplund with the system as disclosed by Xie.  The motivation would have been to provide more than one processing arrangement and functionality on the carrier.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872